Citation Nr: 1612795	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-27 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to service connection for a respiratory condition.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard with a period of active duty for training (ACDUTRA) from September 1962 to March 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in December 2015.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for a sinus and respiratory condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the appellant has bilateral hearing loss disability as a result of ACDUTRA service.

2.  There is at least an approximate balance of positive and negative evidence as to whether the appellant has tinnitus as a result of ACDUTRA service.

CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the appellant, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).

2.  Resolving doubt in favor of the appellant, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable decision to grant service connection for the appellant's claims below, a discussion of the VA's duties to notify and assist is not necessary.

Hearing loss and tinnitus

Service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing inactive duty for training INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2015).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The appellant contends that he has bilateral hearing loss disability and tinnitus that is attributable to significant noise exposure during service.  He contends exposure was due to weapons fire during ACDUTRA training as an infantryman.  The appellant's Army National Guard discharge paperwork indicates the appellant's military occupational specialty (MOS) was a light weapons infantryman.  The Board finds the appellant's assertions are consistent with the circumstances of his service and he was exposed to significant noise.  

The November 2011 VA examiner diagnosed the appellant with a bilateral hearing loss disability and tinnitus.  38 C.F.R. § 3.385.  Therefore, the remaining question is whether there is a nexus between the appellant's current hearing loss and/or tinnitus and active duty service.  

The record contains both positive and negative evidence regarding the etiology of the appellant's current hearing loss disability and tinnitus.  Service treatment records (STRs) show no hearing or tinnitus related complaints or diagnosis.  Although the appellant is not competent to provide opinions regarding the etiology of his hearing loss disability or tinnitus, he provided competent lay statements describing his noise exposure and symptoms of ringing in his ears while on ACDUTRA.  A positive nexus opinion was provided by a private ear, nose and throat doctor in a February 2011 letter which stated there was "no question that his hearing loss and tinnitus are as a direct result of military service."  A negative nexus opinion was provided by the November 2011 VA examiner with a June 2012 addendum opinion.  Based on the aforementioned evidence, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the appellant's bilateral hearing loss and tinnitus was caused by his active duty service.  Thus, resolving doubt in favor of the appellant, the Board concludes that service connection must be granted for the appellant's bilateral hearing loss disability and tinnitus.


ORDER

Entitlement to service connection for hearing loss disability is met.

Entitlement to service connection for tinnitus is met.  


REMAND

Upon a review of the record, the Board finds further evidentiary development is required prior to the adjudication of the appellant's claims of entitlement to service connection for a sinus and respiratory condition.

The appellant asserts entitlement to service connection for a sinus and respiratory condition which he contends onset in-service.  The appellant's service treatment records (STRs) reflect the appellant was diagnosed and treated for several upper respiratory infections.  See STRs dated October 10, 1962 and October 16, 1962.  On a February 1963 report of medical history the appellant endorsed having sinusitis though the associated VA examination indicated a normal clinical evaluation of sinuses.  

The most recent VA respiratory examiner dated November 29, 2011 found the appellant's condition was most consistent with an allergic rhinitis diagnosis.  It was opined that the current condition of chronic rhinitis, vasomotor rhinitis, "may have been ongoing" since his time in the military service after the onset of the upper respiratory symptoms during his time in the service.  However, he could not with exact certainty correlate his current condition to the condition that he was treated for in the military service as there was no note to specify what the treatment entailed.  Therefore, he could not make a decision without resulting to mere speculation in regards to his symptoms and his condition.

A private physician's letter dated December 2015 stated that the appellant was originally diagnosed with sinusitis while in the Army National Guard in the 1960s.  After discharge he was followed medically by a now retired physician/associate.  Over the last decades he had required intermittent antibiotic therapy for recurrent sinusitis, he chronically used prophylactic therapy including antihistamines, hydration and avoidance measures.  He developed classic sinus symptoms including post nasal drip, dry cough and headaches.

In light of the conflicting diagnosis, the Board finds the record remains inadequate to decide the claim.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, a remand is warranted to obtain an updated VA examination is necessary to determine the nature and etiology of his condition(s).

As the appellant is afforded a VA examination for his sinus condition which could result in relevant findings regarding any current respiratory condition, the Board will defer adjudication of this issue pending the results of the examination.

Accordingly, the case is REMANDED for the following action:

1.  After any development deemed appropriate is conducted, the AOJ should schedule the appellant for an appropriate VA examination to determine the nature and etiology of the appellant's sinus condition to include sinusitis and allergic rhinitis.  The claims folder (including a copy of this remand) must be reviewed in conjunction with the examination.  The examiner must:

(i) Identify the appellant's current diagnoses to include chronic sinusitis and allergic rhinitis.  

(ii)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the appellant has a sinus condition(s) that was either (1) caused by active duty service or (2) is etiologically related to active duty service.

The examiner must provide a complete rationale for all opinions expressed and address any conflicting evidence of record.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 
 
2.  Then, after any development indicated by the above examination is conducted, the AOJ should readjudicate the issue of entitlement to service connection for a sinus condition (and if indicated, a respiratory condition).  If service connection for a sinus condition (and if indicated, a respiratory condition) remains denied, an appropriate SSOC should be issued and provided to the appellant and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


